Citation Nr: 1337925	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  07-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151, for a right knee disability.

2.  Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151, for a left foot disability.

3.  Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151, for a dental disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel
INTRODUCTION

The Veteran has qualifying active duty service with the United States Marine Corps from July 1967 to July 1971, to include a tour of duty in Vietnam.  His subsequent service, from February 1975 to October 1993, resulted in an Other Than Honorable (OTH) discharge and a bar to benefits based on that period of service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran requested a personal hearing before a Veterans Law Judge, to be held at the RO, in when filing his May 2009 substantive appeal.  Such was scheduled for September 2009, but the Veteran failed to report without explanation or attempt to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

In May 2013, the Board remanded these matters for additional development.  Requested actions having been taken, the case is returned to the Board for further appellate action.  The Board also, in May 2013, reopened and then denied on the merits a claim of service connection for an acquired psychiatric disorder.  The denial is final, and no further question remains with regard to that issue.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA system to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. There is no competent evidence of "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of" VA in providing care to the Veteran with respect to the right knee, left foot, or a dental condition, to include participation to compensated work therapy programs.

2.  There is no competent evidence that any current right knee, left foot, or dental condition arose from events or circumstances not reasonably foreseeable in connection with VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for payment of compensation benefits under 38 U.S.C.A. § 1151 for a right knee disability are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 (2013).

2.  The criteria for payment of compensation benefits under 38 U.S.C.A. § 1151 for a left foot disability are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 (2013).

3.  The criteria for payment of compensation benefits under 38 U.S.C.A. § 1151 for a dental disability are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  January 2006 and June 2013 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While the correspondence failed to include information regarding the downstream issues of assignment of effective dates and disability evaluations, in light of the denial of the claims at issue, such omission is harmless.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and some private treatment records have been obtained; the Veteran did not respond to the post-Remand request for additional private medical records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has indicated that he is in receipt of disability and supplemental income benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  No efforts have been made to secure these records, as electronic records shared by SSA and VA reveal that the Veteran's award began in 1994, prior to any of the VA treatment alleged to have caused the current level of disability.  They are therefore not relevant to the claim for 38 U.S.C.A. § 1151 benefits; to the extent they may have included information regarding a baseline level of impairment of the knee, foot, or mouth, current records from VA and private sources amply address such.  There is no prejudice to the Veteran.

Following the May 2013 Board remand, VA attempted to secure VA examinations to assist the Veteran in substantiating his claims.  The VA hospital responsible for scheduling the requested examinations was notified of the fact that the Veteran had been found not competent by VA, and was under a public guardianship.  The contact information for the guardian was provided.  The Board notes that the city identified was incorrect, though the ZIP code and street address were proper.  A presumption of regularity attaches to the mailing of notice of the examinations, as the providing facility is charged with notification duties.  VA Adjudication Procedures Manual M21-1MR, III.iv.3.B.14.d; See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations.)

There is no indication that VA failed to comply with its duty, and there is no evidence that the presumably mailed notices of examination were returned as undeliverable.  Further, the file reflects extensive efforts by VA to verify an address for the Veteran, as directed in the examination request, and appears to conclude that notice to the guardian was proper.  Nevertheless, the Veteran failed to report for the scheduled examinations, without explanation or attempt to reschedule, despite the evidence of record indicating that proper notice of the examinations was provided to his appointed guardian.  The Board further notes that the September 2013 supplemental statement of the case (SSOC), which was sent to an entirely correct mailing address, also informed the Veteran and his guardian of the failure to report for examination and the consequences thereof, but there has been no contact disputing the failure or attempting to reschedule.  The Board concludes that all reasonable efforts have been undertaken to comply with the May 2013 remand directives.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Benefits under 38 U.S.C.A. § 1151 are paid for disabilities which are treated "as if" service-connected.  Entitlement arises for qualifying additional disabilities which are incurred in the course of VA treatment, and result from "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of" VA or where the additional disability resulted from an event or circumstance which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

The Veteran alleges that his current right knee, left foot, and dental conditions are worse than they would have been in the absence of past VA treatment.  A review of the record confirms that the Veteran did receive treatment in relation to each of the disabilities at some point in the past.

With regard to the right knee, VA records from 2003 verify that the Veteran was diagnosed with a torn medial meniscus, which predated his entry into a VA compensated work therapy (CWT) program as a patient escort.  In July 2003, he underwent surgery for the damage.  He now alleges that he experiences increased right knee problems as a result of his treatment, to include participation in the CWT program.

The Veteran underwent surgery for a left foot and ankle disability in February 1996.  The ankle joint was fused and several pins were placed to ameliorate the effects of nerve damage in the area.  The Veteran alleges that the surgery was not necessary, and that he now has increased pain as a result of the operation.

Regarding his allegations of a dental condition, the Veteran maintains that he is now prevented from receiving implanted dental prosthetics because there is insufficient bone in the jaw for placement of anchors.  He relates the bone loss to the June 1995 extraction of his teeth at a VA facility.  He had been receiving private treatment, but ran out of funds and sought VA assistance.  Due to the progression of decay, extraction was undertaken and the Veteran received dentures.  It is unclear if the dentures were supplied privately or by VA, but in the course of treatment, VA did propose some grinding to accommodate better fit.  

In all instances, the record shows a current disability, which the Veteran competently alleges is worsened, and VA treatment.  The possibility exists of a link between them.  The case was therefore remanded in May 2013 for provision of VA examinations.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Trafter v. Shinseki, 26 Vet. App. 267 (2013).

The VA examiners were directed to first state whether the current state of the various disabilities represented the natural progression of the conditions, or was due to the various documented instances of VA treatment.  Second, if the VA treatment did play a causal role in the development of the current level of disability, the examiners were to opine as to whether there was any evidence of "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of" VA, or if any current manifestation was not reasonably foreseeable as a result of the VA treatment.

The second prong of the examination requests, regarding fault on the part of VA or the occurrence of an unforeseeable result, is central to adjudication of the Veteran's claims for compensation benefits under 38 U.S.C.A. § 1151.  Such a showing is a required element of the applicable law, and without fulfillment of that element, the benefit sought cannot be granted.

The record as it stands currently utterly lacks competent evidence on that element with regard to any of the claimed disabilities.  The Veteran has certainly expressed his sincerely held belief that VA treatment has contributed to his current status, and that his treatment was lacking.  Unfortunately, the Veteran, as a layperson lacking any specialized medical knowledge or training, is not competent to offer an opinion regarding the sufficiency or appropriateness of medical treatment or the handling of his problems during CWT.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of adequacy of treatment or likelihood of a certain outcome falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Such an opinion goes far beyond merely observing a cause and effect relationship.  Layno v. Brown, 6 Vet. App. 465 (1994).

No treating doctor, either private or VA, has offered an opinion expressly addressing the adequacy of past treatment or assessing the likelihood of any current disability manifestations.  Accordingly, the remand for examinations and opinions was necessary.  The Veteran's failure to report for those examinations, however, has prevented consideration of any potentially beneficial evidence which may have been obtained from examiners.  

When a Veteran fails to report for a necessary examination in connection with an original claim, as here, the claim must be decided based on the evidence already of record.  38 C.F.R. § 3.655.  Therefore, not only is VA prevented from considering expected evidence from the missed examinations, alternative or additional evidence cannot be developed for at this time.

It is true that the compensation system is considered uniquely pro-Veteran.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  However, in the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  As there is no evidence to support any finding of any instance of fault on the part of VA in connection with treatment for the right knee, left foot, or dental condition, or of the occurrence of an event which was not reasonably foreseeable, entitlement to compensation under 38 U.S.C.A. § 1151 is not warranted.


ORDER

Payment of compensation benefits under 38 U.S.C.A. § 1151 for a right knee disability is denied.

Payment of compensation benefits under 38 U.S.C.A. § 1151 for a left foot disability is denied.

Payment of compensation benefits under 38 U.S.C.A. § 1151 for a dental disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


